Opinion by
Judge Lindsay:
There is no reason to conclude that either Gartin, Robards or Burton were guilty of actual fraud in making the sale of the tract of land to Jackman and wife. It may be that they would not have accepted the conveyance afterwards made to them if they had known that the creditors of Robards had attacked hjs conveyance to Gartin as fraudulent under the provisions of the act of 1856; but the ignorance of these parties on this subject operated to protect them. The most that the creditors of Robards could do was to compel Gartin to account to them for the value of one-half of the land. They could not object, and did not attempt to object to the title of Jackman and wife. They were, according to their own pleadings, innocent purchasers, without notice of Robards’s intention to prefer Gartin to his other creditors, and no one could call their title in question.
But aside from all this we are satisfied Gartin has paid everything the creditors of Robards are entitled to, and that, in any view of the case, the land is freed from their claim; and these facts are sufficiently established by the record in the case of McCormack v. Robards. Jackman and wife are invested with the complete title to the land, and there are no outstanding equities in favor, of Robards’s creditors. ;
The chancellor, therefore, properly refused to rescind the contract of sale, and properly rendered judgment for the sum of the unpaid purchase price.
Judgment affirmed.